Citation Nr: 0720790	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-40 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to service connection for chronic fatigue 
syndrome to include Epstein-Barr disease.

3. Entitlement to service connection for a brain disability 
manifested by atrophy, cognitive impairment, memory loss, 
executive dysfunction, poor wring, and poor motor skills.

4. Entitlement to service connection for pericarditis.

5. Entitlement to service connection for toxoplasmosis.

6. Entitlement to service connection for hypertension.

7. Whether the veteran's son, K, became permanently incapable 
of self-support before attaining the age of 18. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1968 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran was scheduled for a hearing before the Board in 
August 2006.  Later that month, the veteran notified the RO 
that he did not receive notice of the hearing because the 
notice was sent to the wrong street address, which is 
supported by the record, and he indicated that he still 
wanted a hearing before the Board. 

To ensure procedural due process, the appeal is REMANDED for 
the following action:

Schedule the veteran for a hearing before 
the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


